Name: 2005/24/EC, Euratom: Council Decision of 21 June 2004 appointing an Italian member of the Economic and Social Committee
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2005-01-19; 2006-06-13

 19.1.2005 EN Official Journal of the European Union L 15/7 COUNCIL DECISION of 21 June 2004 appointing an Italian member of the Economic and Social Committee (2005/24/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to the Council Decision 2002/758/EC, Euratom of 17 September 2002 appointing the members of the Economic and Social Committee for the period from 21 September 2002 to 20 September 2006 (1), Having regard to the nomination submitted by the Italian Government, Having obtained the opinion of the Commission of the European Union, HAS DECIDED AS FOLLOWS: Sole Article Mr Edgardo Maria IOZIA is hereby appointed a member of the Economic and Social Committee in place of Mr Bruno Di ODOARDO for the remainder of the latter's term of office, which runs until 20 September 2006. Done at Luxembourg, 21 June 2004. For the Council The President J. WALSH (1) OJ L 253, 21.9.2002, p. 9.